
	

114 HR 4873 IH: Tuition Use Information Transparently Identified Online Act
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4873
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2016
			Mr. Meehan (for himself, Mr. MacArthur, and Mr. Smith of Missouri) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to require each institution of higher education to
			 describe how it spends tuition and fees.
	
	
 1.Short titleThis Act may be cited as the Tuition Use Information Transparently Identified Online Act or the TUITION Act. 2.Disaggregation of tuition and fees by institutional expensesSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following:
			
 (30)The institution will, on an annual basis— (A)disaggregate the total revenue generated by the institution from tuition, fees, and other institutional charges for students enrolled in programs eligible for assistance under this title, for the most recent academic year for which data are available, by the proportion of such revenue the institution applied toward any type of institutional expense (such as faculty salaries or facility maintenance);
 (B)provide a description of each such expense; and (C)publish, on its public website in the location providing admissions information, the information described in subparagraphs (A) and (B) in a manner that clearly presents such information to students (including prospective students) and their parents..
 3.Effective dateThe amendment made by this Act shall take effect with respect to award year 2016–2017 and each succeeding award year.
		
